DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Applicant’s amendment filed 8/17/2022 is acknowledged. Claims  1 and 4-21 are pending. Claims 12-21 remain withdrawn from further consideration.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 7,278,469).  Regarding claim 1, Sasaki discloses (figure 2) a bendable flat heat pipe comprising one or more containment layers (1,2); a wick and vapor layer (3) contained between the one or more containment layers, wherein the wick and vapor layer includes a plurality of wick channels (wick material between channels 5) and one or more vapor channels (5); and a plurality of cross ribs (ribs formed between slots 9 on spacer 8) positioned between the wick and vapor layer and at least one of the one or more containment layers (2) such that each of the plurality of cross ribs are oriented perpendicular across the plurality of wick channels and the one or more vapor channels.  Regarding claim 5, Sasaki discloses (column 8, lines 25-28 or column 9, lines 7-9) that the wick and vapor layer includes one or more metal meshes (sheet type woven metal member). Regarding claim 8, Sasaki discloses that the one or more vapor channel (5) are empty space and the material of the metal meshed has been removed from the wick and vapor layer (3).      Furthermore, the method of forming the device (formed from removing material) is not germane to the issue of the patentability of the device itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) 
Regarding claim 9, Sasaki discloses (column 13, lines 28-31) another embodiment of the containment layer in which the containment layer include a first containment layer that is folded to form a first portion and a second portion, wherein the wick and vapor layer is contained between the first and second portion of the first containment layer.
 Regarding claim 10, Sasaki discloses that the one or more containment layers includes a first containment (1) and a second containment layer (2), wherein the wick and vapor layer is contained between the first containment layer and the second containment layer.  Regarding claim 11, Sasaki et al.  discloses (column 2, lines 43-45) a working fluid contained within the bendable flat heat pipe. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable  over Sasaki et al. (US 7,278,469) in view of Sheng (US 2019/0285353A1).  Regarding claim 4, Sasaki et al. substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the plurality of cross ribs are bonded with the wick and vapor layer.  Sheng discloses (figure 9b and paragraph 63) that the supporting layer (51) and the mesh layer (52) bonded together for a purpose of securing the mesh wicking layer and the support layer together. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Sheng’s teaching in Sasaki’s device for a purpose of securing the mesh wicking layer and the supporting layer. Regarding claims 6-7, Sasaki does not disclose that the metal mesh include a plurality of metal meshes that includes at least a first metal mesh and a second metal mesh, wherein the first metal mesh includes more pores per unit than the second metal mesh and the plurality of metal meshes are bonded with each other. Sheng discloses (figure 9B and paragraph 63) that the mesh wick layer (52) includes at least a first metal mesh and a second metal mesh assembled together by mean of welding or adhesion, wherein the size of the meshes 521 of the multiple layer of the mesh bodies are unequal (the aperture of the upper mesh is smaller than the apertures of the lower mesh, see figure 9B, which hence has more pores per unit than the lower mesh) for a purpose of obtaining a wicking powder as desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Sheng’s teaching in Sasaki’s device for a purpose of obtaining a wicking power as desired. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763